Citation Nr: 1519648	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-17 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include depression with anxiety features.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a fractured left leg and foot, including as due to a service-connected right foot disability.

3.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depression with anxiety features.

4.  Entitlement to service connection for a fractured left leg and foot, including as due to a service-connected right foot disability.

5.  Entitlement to service connection for a disability manifested by numbness of the right lower extremity, to include L5-S1 radiculopathy and peripheral neuropathy of the right lower extremity, including as due to a service-connected right foot disability.

6.  Entitlement to service connection for a right upper extremity disability, to include carpal tunnel syndrome and C5-6 radiculopathy of the right upper extremity, including as due to a service-connected right foot disability.

7.  Entitlement to service connection for a cervical spine disability, to include cervical strain, including as due to a service-connected right foot disability.

8.  Entitlement to service connection for a low back disability, to include lumbar strain, degenerative disc disease, spondylosis, and degenerative arthritis of the lumbosacral spine, including as due to a service-connected right foot disability.

9.  Entitlement to service connection for a disability manifested by dizziness and a lack of balance, including as due to a service-connected right foot disability.

10.  Entitlement to a disability rating greater than 20 percent for a right foot disability.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1978 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which determined that new and material evidence had not been received sufficient to reopen the Veteran's previously denied claims of service connection for a fractured leg and foot and for an acquired psychiatric disability other than PTSD, to include depression with anxiety features.  The RO also denied the Veteran's claims of service connection for a disability manifested by numbness of the right lower extremity, to include L5-S1 radiculopathy and peripheral neuropathy of the right lower extremity, a right upper extremity disability, to include carpal tunnel syndrome and C5-6 radiculopathy of the right upper extremity, a cervical spine disability, to include cervical strain, a low back disability, to include lumbar strain, degenerative disc disease, spondylosis, and degenerative arthritis of the lumbosacral spine, and for a disability manifested by dizziness and a lack of balance, each including as due to a service-connected right foot disability.  The RO finally denied the Veteran's claim for a disability rating greater than 10 percent for a right foot disability (which was characterized as residuals of trauma and surgery to the right foot first metatarsophalangeal joint).  The Veteran disagreed with this decision in September 2011.  He perfected a timely appeal in June 2013.  A videoconference Board hearing was held at the RO in December 2014 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, including the Veteran's December 2014 hearing testimony, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.

In a June 2013 rating decision, the RO assigned a higher 20 percent rating effective August 26, 2009, to the Veteran's service-connected right foot disability.

The Board observes that, in an August 1996 rating decision, the RO denied the Veteran's claims of service connection for a fractured left leg and foot (which was characterized as left foot fracture (claimed as left leg fracture)), including as due to a service-connected right foot disability, and for an acquired psychiatric disability other than PTSD, to include depression with anxiety features (which was characterized as a nervous condition).  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  The Veteran also did not submit any statements relevant to these claims within 1 year of the August 1996 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues of whether new and material evidence has been received to reopen claims of service connection for a fractured left leg and foot, including as due to a service-connected right foot disability, and for an acquired psychiatric disability other than PTSD, to include depression with anxiety features, are as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

As will be explained below in greater detail, new and material evidence has been received to reopen the previously denied service connection claims for a fractured left leg and foot, including as due to a service-connected right foot disability, and for an acquired psychiatric disability other than PTSD, to include depression with anxiety features.  All of the currently appealed claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a rating decision dated on August 6, 1996, the RO denied the Veteran's claims of service connection for a fractured left leg and foot (which was characterized as left foot fracture (claimed as left leg fracture)), including as due to a service-connected right foot disability, and for an acquired psychiatric disability other than PTSD, to include depression with anxiety features(which was characterized as a nervous condition); this decision was not appealed and became final.

2.  The evidence received since the August 1996 rating decision relates to unestablished facts necessary to substantiate the claims of service connection for a fractured left leg and foot, including as due to a service-connected right foot disability, and for an acquired psychiatric disability other than PTSD, to include depression with anxiety features.


CONCLUSIONS OF LAW

1.  The August 1996 rating decision, which denied the Veteran's claims of service connection for a fractured left leg and foot, including as due to a service-connected right foot disability, and for an acquired psychiatric disability other than PTSD, to include depression with anxiety features, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the August 1996 rating decision in support of the claims of service connection for a fractured left leg and foot, including as due to a service-connected right foot disability, and for an acquired psychiatric disability other than PTSD, to include depression with anxiety features, is new and material; thus, these claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107 and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  Given the favorable disposition of the Veteran's requests to reopen the claims of service connection for a fractured left leg and foot, including as due to a service-connected right foot disability, and for an acquired psychiatric disability other than PTSD, to include depression with anxiety features, which is not prejudicial to him, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

New and Material Evidence

In August 1996, the RO denied, in pertinent part, the Veteran's claims of service connection for a fractured left leg and foot (which was characterized as a left foot fracture (claimed as left leg fracture)), including as due to a service-connected right foot disability, and for an acquired psychiatric disability other than PTSD, to include depression with anxiety features (which was characterized as a nervous condition).  The Veteran did not initiate an appeal of the August 1996 rating decision and it became final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).  The Veteran also did not submit any statements relevant to the claims of service connection for a fractured left leg and foot, including as due to a service-connected right foot disability, and for an acquired psychiatric disability other than PTSD, to include depression with anxiety features, within 1 year of the August 1996 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.

The claims of service connection for a fractured left leg and foot and for an acquired psychiatric disability other than PTSD, to include depression with anxiety features, may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen these previously denied service connection claims in statements on a VA Form 21-4138 date-stamped as received by the AOJ on August 26, 2009.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2014).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for a fractured left leg and foot, including as due to a service-connected right foot disability, the evidence before VA at the time of the prior final RO decision in August 1996 consisted of his service treatment records and post-service private treatment records.  The RO noted that the Veteran had failed to report for VA examination scheduled for July 1996.  The RO stated that the Veteran's service treatment records showed no complaints of or treatment for a left foot fracture; however, his post-service private treatment records showed that he fell and fractured his left foot in November 1993 while trying to escape from a private hospital.  The RO also stated that, although the Veteran had been treated for depression and substance abuse since his service separation, the evidence did not indicate that the Veteran's depression was related to active service.  Thus, the claims were denied.

The newly received evidence includes voluminous additional VA and private treatment records (not all of which have been translated from Spanish to English, as discussed in more detail below), the Veteran's Social Security Administration (SSA) records, the Veteran's lay statements, and his Board hearing testimony.  All of this evidence is to the effect that the Veteran currently experiences both a fractured left leg and foot, including as due to a service-connected right foot disability, and an acquired psychiatric disability other than PTSD, to include depression with anxiety features, which may be related to active service.  For example, the Veteran's SSA records indicate that he had left foot surgery in approximately 2002 following a fracture of the left foot and ankle.  The October 2002 operative report indicates that the pre-operative and post-operative diagnoses were bony prominence and arthritis of the left foot.  

In an August 2009 letter, J.L.R.B., M.D., stated that the Veteran had an operation "for left foot correction due to bony prominence and degenerative arthritis that produces pain and discomfort."  Dr. J.B. stated that the Veteran was seen 6 years after his left foot surgery for left foot inflammation.

On VA mental disorders examination in June 2010, the Veteran's complaints included depression and anxiety.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that he was depressed "most of the time" and his depression had worsened since he had to stop working in January 2010.  Although he denied experiencing any nightmares, he also reported difficulty maintaining sleep.  He also reported a good appetite but decreased concentration, motivation, and energy.  "He stated he is hopeful!"  The Veteran also reported anxiety "but could not specify what triggers it."  He denied suicidal or homicidal ideation.  A history of suicide attempts 20 years earlier was noted.  He had been married to his second wife for 10 years.  He reported a good relationship with his 3 adult children.  A history of psychiatric hospitalizations also was noted.  

Mental status examination of the Veteran in June 2010 showed he was neatly groomed, appropriately dressed, unremarkable psychomotor activity, slow, clear, and coherent speech, full orientation, unremarkable thought process and thought content, no delusions or hallucinations, reported sleep impairment, no inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or suicidal or homicidal thoughts, good impulse control, and normal memory.  The VA examiner stated that there was "no evidence" that substance abuse aggravated the Veteran's mental disorder.  The VA examiner opined that the Veteran's depression was not related to his service-connected right foot injury.  The rationale for this opinion was:

At this time he endorsed symptoms consistent with depression.  He verbalized feeling hopeful.  He endorsed [a] long past psychiatric history...and [a] history of alcohol and substance dependence...with multiple psychiatric hospitalization[s] that as per record evidence ALL start in 1993 (12 years post active military service), but is clean and sober at this time.

(Emphasis in original).  The Axis I diagnosis was depression, not otherwise specified.

The Veteran testified at his December 2014 Board hearing that his left foot swelled following surgery and he had to wear special shoes due to this swelling.  See Board hearing transcript dated December 10, 2014, at pp. 20-21.

Considering the claim for a fractured left leg and foot, the Board notes that the evidence which was of record in August 1996 did not indicate that the Veteran's post-service left leg and foot fracture was related to active service.  The newly received evidence includes medical records and the Veteran's lay statements suggesting he experienced a left leg and foot fracture following his service separation which is related to his in-service right foot fracture.  Thus, in presuming its credibility, this lay evidence submitted since August 1996 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it tends to relate to an unestablished fact of a possible medical nexus between a post-service left leg and foot fracture and active service, including as due to a service-connected right foot disability.  Thus, the newly received evidence raises a reasonable possibility of substantiating the claim of service connection for a fractured left leg and foot, including as due to a service-connected right foot disability.  Because new and material evidence has been received, the Board finds that the previously denied claim of service connection for a fractured left leg and foot, including as due to a service-connected right foot disability, is reopened.

Concerning the claim for an acquired psychiatric disability other than PTSD, to include depression with anxiety features, the Board notes that the evidence which was of record in August 1996 reflects that this disability was not related to active service.  The evidence received into the record since the August 1996 rating decision is both new and material, consisting of voluminous post-service medical records documenting diagnoses of multiple acquired psychiatric disabilities other than PTSD, to include depression with anxiety features.  The evidence submitted relates to the unestablished fact of whether the Veteran's current acquired psychiatric disability other than PTSD is related to active service.  Thus, in presuming its credibility, such new evidence tends to establish a previously unestablished fact that was necessary to substantiate the claim.  For these reasons, the claim for service connection for an acquired psychiatric disability other than PTSD, to include depression with anxiety features, is reopened.


ORDER

As new and material evidence has been received, the previously denied claim of service connection for a fractured left leg and foot, including as due to a service-connected right foot disability, is reopened; to this extent only, the appeal is granted.

As new and material evidence has been received, the previously denied claim of service connection for an acquired psychiatric disability other than PTSD, to include depression with anxiety features, is reopened; to this extent only, the appeal is granted.


REMAND

The Veteran contends that he incurred an acquired psychiatric disability other than PTSD (which he characterized as depression), a fractured left leg and foot, a disability manifested by right lower extremity numbness, a right upper extremity disability, including carpal tunnel syndrome and C5-6 radiculopathy of the right upper extremity, a cervical spine disability, including cervical strain, a low back disability, including lumbar strain, degenerative disc disease, spondylosis, and degenerative arthritis of the lumbar spine, and a disability manifested by dizziness and a lack of balance (which he characterized as feeling unbalanced) during active service.  He alternatively contends that his service-connected right foot disability caused or aggravated (permanently worsened) each of these disabilities (with the exception of his claimed depression).  He also contends that his service-connected right foot disability is more disabling than currently evaluated.  Having reviewed the record evidence, the Board finds that additional development is necessary before any of the underlying claims can be adjudicated on the merits.

With respect to the Veteran's service connection claims for a disability manifested by right lower extremity numbness, a right upper extremity disability, including carpal tunnel syndrome and C5-6 radiculopathy of the right upper extremity, a cervical spine disability, including cervical strain, a low back disability, including lumbar strain, degenerative disc disease, spondylosis, and degenerative arthritis of the lumbar spine, and a disability manifested by dizziness and a lack of balance, each including as due to a service-connected right foot disability, the record evidence indicates that the Veteran was examined for VA compensation purposes for each of these disabilities in 2010.  As the Veteran's attorney asserted during the December 2014 Board hearing, each of these VA examinations is inadequate for VA compensation purposes.  First, the May 2010 VA joints examination is inadequate for VA compensation purposes because it contained no rationale for the negative nexus opinion concerning the contended etiological relationship between a right upper extremity disability and active service, including as due to a service-connected right foot disability.  Second, the May 2010 VA spine examination (which also addressed the Veteran's claimed numbness of the right lower extremity) is inadequate for VA compensation purposes because it did not address the issue of whether the Veteran's cervical spine disability, lumbar spine disability, or disability manifested by numbness of the right lower extremity was related to active service on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304 (2014).  Third, the September 2010 VA audiology and ear disease examinations are inadequate because they did not address the Veteran's lay assertion that his service-connected right foot disability caused or aggravated (permanently worsened) his claimed disability manifested by dizziness and a lack of balance.  See also 38 C.F.R. § 3.310 (2014).  Neither of the VA examiners who conducted the September 2010 audiology and ear disease examinations had access to or reviewed the Veteran's claims file as part of these examinations.  

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given the inadequacies of the examinations conducted in 2010, the Board finds that, on remand, the Veteran should be scheduled for new examinations to determine the nature and etiology of his claimed disability manifested by numbness of the right lower extremity, to include L5-S1 radiculopathy and peripheral neuropathy of the right lower extremity, right upper extremity disability, to include carpal tunnel syndrome and C5-6 radiculopathy of the right upper extremity, cervical spine disability, to include cervical strain, low back disability, to include lumbar strain, degenerative disc disease, spondylosis, and degenerative arthritis of the lumbar spine, and disability manifested by dizziness and lack of balance.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the Veteran's reopened service connection claim for a fractured left leg and foot, including as due to a service-connected right foot disability, it appears that, although the RO requested that the Veteran be examined for this disability in a May 2010 VA Form 21-2507a, the October 2010 VA joints examiner never addressed this disability during this examination.  The Board is mystified as to the RO's determination in the currently appealed rating decision issued in October 2010 that, in fact, the October 2010 VA joints examination addressed the Veteran's left leg and foot when a detailed review of this examination report reveals no physical examination findings, diagnosis, or etiological opinion concerning the left leg and foot whatsoever.  Given the foregoing, and because the Board has reopened the Veteran's service connection claim for a fractured left leg and foot, including as due to a service-connected right foot disability, he should be scheduled for appropriate VA examination on remand.  Id.

With respect to the Veteran's reopened service connection claim for an acquired psychiatric disability other than PTSD, to include depression with anxiety features, the Board acknowledges that he was examined for VA compensation purposes in June 2010.  The Board finds that the June 2010 VA mental disorders examination is inadequate for VA compensation purposes.  See Barr, 21 Vet. App. at 303.  In his rationale, the VA examiner found the lack of post-service treatment for depression until 13 years after the Veteran's service separation to be persuasive support for his negative nexus opinion concerning the contended etiological relationship between an acquired psychiatric disability other than PTSD and active service.  The Board notes in this regard that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his acquired psychiatric disability other than PTSD, to include depression with anxiety features.

With respect to the Veteran's increased rating claim for a right foot disability, he essentially testified at his December 2014 Board hearing testimony that this disability had worsened.  The Board notes in this regard that, although the RO concluded in the June 2013 rating decision that a review of the Veteran's VA joints examination in May 2010 supported assigning a higher 20 percent rating effective August 26, 2009, for the Veteran's service-connected right foot disability was warranted, a detailed review of this examination shows that it only addressed the Veteran's right shoulder and right hand and contained no physical examination findings regarding the right foot.  The Board is mystified as to the RO's determination in the June 2013 rating decision that the May 2010 VA joints examination addressed the right foot disability when a detailed review of this examination report reveals no physical examination findings concerning the right foot whatsoever.  The Board also notes that the May 2010 VA joints examination already has been found to be inadequate for VA disability compensation purposes.  This examination is no less inadequate for purposes of adjudicating the Veteran's increased rating claim for a right foot disability.  See Barr, 21 Vet. App. at 303.

Regardless of the inadequacy of the May 2010 VA joints examination, VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given the inadequacy of the May 2010 VA joints examination, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected right foot disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

As noted above, there are multiple documents in the Veteran's VBMS paperless electronic claims file ("eFolder") which need to be translated from Spanish to English.  These records include hospitalization records from a private hospital received on June 10, 1996, a letter from a private hospital received on August 30, 1996, hospitalization records from a private hospital received on November 2, 2009, and private medical records received on October 14, 2010.  All of these records have been annotated in the appropriate "Subject" line in the Veteran's VBMS eFolder as "untranslated" along with information identifying the source(s) of the untranslated document(s).  In the interest of proceeding expeditiously with the Veteran's appeal, and because this appeal is being remanded for additional development, the Board finds that, on remand, the AOJ should obtain English translations of all documents located in the Veteran's VBMS eFolder that are annotated as "untranslated" (as identified above).  

The AOJ also is advised that any untranslated documents obtained in response to this REMAND also must be translated in to English before recertifying this appeal to the Board.

The AOJ finally should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his attorney and ask him to identify all VA and non-VA clinicians who have treated him for an acquired psychiatric disability other than PTSD, a fractured left leg and foot, a disability manifested by right lower extremity numbness, a right upper extremity disability, a cervical spine disability, a low back disability, and a disability manifested by dizziness and a lack of balance since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  If any records obtained are in Spanish, please obtain English translations.  A copy of any records obtained (and any English translations), to include a negative reply, should be included in the claims file.

2.  Obtain English translations of all Spanish language documents included in hospitalization records from a private hospital received on June 10, 1996, a letter from a private hospital received on August 30, 1996, hospitalization records from a private hospital received on November 2, 2009, and private medical records received on October 14, 2010.  All of these records currently are located in the Veteran's VBMS eFolder and are annotated in the appropriate "Subject" line as "untranslated" along with information identifying the source(s) of the untranslated document(s).  All English translations of these documents should be associated with the Veteran's claims file.

3.  Thereafter, schedule the Veteran for appropriate VA examination to determine the nature and etiology of his acquired psychiatric disability other than PTSD, to include depression with anxiety features.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any acquired psychiatric disability other than PTSD, to include depression with anxiety features, currently experienced by the Veteran.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability other than PTSD, to include depression with anxiety features, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

4.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his fractured left leg and foot.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a fractured left leg and foot, if diagnosed, is related to active service or any incident of service.  The examiner also should state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected right foot disability caused or aggravated (permanently worsened) his fractured left leg and foot, if diagnosed.  A complete rationale must be provided for any opinions expressed.

5.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his disability manifested by numbness of the right lower extremity.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any disability manifested by numbness of the right lower extremity, to include L5-S1 radiculopathy or peripheral neuropathy of the right lower extremity, currently experienced by the Veteran, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a disability manifested by numbness of the right lower extremity, to include L5-S1 radiculopathy, and peripheral neuropathy of the right lower extremity, if diagnosed, is related to active service or any incident of service.  The examiner also should state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected right foot disability caused or aggravated (permanently worsened) a disability manifested by numbness of the right lower extremity, if diagnosed.  A complete rationale must be provided for any opinions expressed.

6.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his right upper extremity disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any right upper extremity disability, to include carpal tunnel syndrome or C5-6 radiculopathy of the right upper extremity, currently experienced by the Veteran, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a right upper extremity disability, to include carpal tunnel syndrome and C5-6 radiculopathy of the right upper extremity, if diagnosed, is related to active service or any incident of service.  The examiner also should state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected right foot disability caused or aggravated (permanently worsened) a right upper extremity disability, if diagnosed.  A complete rationale must be provided for any opinions expressed.

7.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his cervical spine disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any cervical spine disability, to include cervical strain, currently experienced by the Veteran, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a cervical spine disability, to include cervical strain, if diagnosed, is related to active service or any incident of service.  The examiner also should state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected right foot disability caused or aggravated (permanently worsened) a cervical spine disability, if diagnosed.  A complete rationale must be provided for any opinions expressed.

8.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his low back disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any low back disability, to include lumbar strain, degenerative disc disease, spondylosis, and degenerative arthritis of the lumbar spine, currently experienced by the Veteran, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a low back disability, to include lumbar strain, degenerative disc disease, spondylosis, and degenerative arthritis of the lumbar spine, if diagnosed, is related to active service or any incident of service.  The examiner also should state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected right foot disability caused or aggravated (permanently worsened) a low back disability, if diagnosed.  A complete rationale must be provided for any opinions expressed.

9.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his disability manifested by dizziness and a lack of balance.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any disability manifested by dizziness and a lack of balance currently experienced by the Veteran, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a disability manifested by dizziness and a lack of balance, if diagnosed, is related to active service or any incident of service.  The examiner also should state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected right foot disability caused or aggravated (permanently worsened) a disability manifested by dizziness and a lack of balance, if diagnosed.  A complete rationale must be provided for any opinions expressed.

10.  Schedule the Veteran for updated examination to determine the current nature and severity of his service-connected right foot disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any residuals of trauma and surgery to the right foot first metatarsophalangeal joint currently experienced by the Veteran, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected right foot disability is manifested by severe disability.  A complete rationale must be provided for any opinions expressed.

11.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

12.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


